Motion for reargument or for permission to amend the complaint denied. Motion to amend the remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States: Whether the facts alleged in the complaint are sufficient to establish prima facie that plaintiff has been deprived of any of the rights guaranteed by the Fourteenth Amendment of the Federal Constitution. The Court of Appeals held that the rights of the plaintiff under the Fourteenth Amendment of the Constitution of the United States had not been violated or denied. [See 304 N. Y. 917.]